EXHIBIT 10.14

 

DELTIC TIMBER CORPORATION

STOCK OPTION

 

Stock Option

Number:

 

Name of

Optionee:

 

Number of Shares

Of Stock Subject to

this Option:

   Option Price
Per Share: $

 

This Stock Option is granted on and dated                      by Deltic Timber
Corporation, a Delaware corporation (the Company), pursuant to and for the
purposes of the 2002 Stock Incentive Plan (the 2002 SIP) as adopted by the
stockholders of the Company, and is subject to the provisions set forth herein
and in the 2002 SIP. This Stock Option is a “nonstatutory” or “non-qualified”
option as defined in the Internal Revenue Code of 1986, as amended.

 

1. The Company hereby grants to the individual named above (the Optionee) an
option to purchase from the Company shares of the $.01 par value Common Stock of
the Company up to the maximum number and at the option price per share set forth
above, payable in currency of the United States of America, or by transfer of
shares of Common Stock of the Company.

 

2. Subject to paragraph 3 below, if the Optionee has not died or his or her
employment with the Company terminated, this option shall become exercisable in
four annual increments of 25 percent of the total number of shares optioned on
each of the next four anniversary dates from the date of this option, provided,
however, this option shall not be exercisable whenever the purchase or delivery
of shares under it would be a violation of any law or any governmental
regulation which the Company may find to be valid and applicable, or the
Committee has acted to suspend option exercises for such period as may be
determined by the Committee.

 

3. Unless the Committee shall otherwise determine, this option shall become
exercisable in full immediately upon a Change of Control as defined in the 2002
SIP.

 

4. This option shall expire as follows:

 

  (a) In all events, it shall expire ten years after its date;

 

  (b) Assuming the option is otherwise exercisable, if the Optionee terminates
normally, it shall expire two years thereafter;

 

  (c) Assuming the option is otherwise exercisable, if the Optionee terminates
otherwise than normally, it shall expire at the time of termination;

 

  (d) Assuming the option is otherwise exercisable, and the Optionee has not
terminated, if the Optionee dies, it shall expire two years after the Optionee’s
death.

 

5. This option is not assignable except as provided in the case of death and is
not subject in whole or in part to attachment, execution or levy of any kind. If
this option is exercisable after the Optionee dies, it is exercisable by the
designated Beneficiary or, if there is no designated Beneficiary, by the
executor or administrator of the estate.

 

6. When this option is exercisable as to any number of shares, it can be
exercised for that number of shares or any lesser number. Every share purchased
through the exercise of this option shall be paid for in full at the time of
purchase.

 

7. In the event this option is exercised in whole or in part subsequent to any
stock split, stock dividend, or other relevant change in the capitalization of
the Company which has occurred after the date hereof, there shall be delivered
for the aggregate price paid upon such exercise of the option the number of full
shares which the Optionee would then be holding as a result if the Optionee had
purchased shares of the Common Stock of the Company at the date hereof for the
same aggregate amount at the option price per share and had not disposed of
them.



--------------------------------------------------------------------------------

8. This option shall be exercised in writing and in accordance with such
administrative regulations or requirements as may be stipulated from time to
time by the Committee. In case of the exercise of this option in full, it shall
be surrendered to the Company for cancellation. In case of the exercise of this
option in part, this option shall be delivered by the Optionee to the Company
for the purpose of making appropriate notation thereon or of otherwise
reflecting in such manner as the Company shall determine the result of such
partial exercise of the option.

 

9. In this option

 

“Beneficiary” means the person designated by the Optionee by written notice to
the Company as the person entitled to exercise this option upon the death of the
Optionee;

 

“Committee” means the Executive Compensation Committee of the Board of Directors
of the Company;

 

“Employer” means the Company or any subsidiary thereof by whom the Optionee is
employed;

 

“Expire” means cease to be exercisable;

 

“Terminates normally” means terminate:

 

  (i) At normal retirement time;

 

  (ii) For permanent and total disability; or

 

  (iii) With Employer approval and without being terminated for cause.

 

“Terminate” means cease to be an employee of the Company or a subsidiary except
by death, provided, a change of employment from the Company or one subsidiary to
another subsidiary or to the Company shall not be considered a termination.

 

Attest:   DELTIC TIMBER CORPORATION

 

--------------------------------------------------------------------------------

  By:  

 

--------------------------------------------------------------------------------